Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 3-4, drawn to a method of nozzle failure detection in an ink jet printer, wherein the detection waveform includes an actuating pulse followed by a quench pulse that is designed to suppress a residual pressure fluctuation in the ink chamber only if the ejection unit is in an operating state, and the malfunction state is detected by comparing an amplitude of the residual pressure fluctuation after the quench pulse to a threshold, wherein the nozzle failure detection step for an individual nozzle is performed within a time interval (t1-t4) which has a duration not larger than a drop-on-demand period of the printer.
Group II, claim(s) 5-9, drawn to a method of nozzle failure detection in an ink jet printer, wherein, when a malfunction state has been detected for any nozzle, a nozzle failure compensation algorithm is activated for that nozzle and is kept active as long as the nozzle failure persists, and wherein, when a malfunction state of a particular ejection unit has been detected, that detection unit is switched off, wherein a nozzle failure compensation algorithm is performed for the pixel positions of the blank pixels.
The claims that are not in the groups above are generic.
.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


	/LAM S NGUYEN/              Primary Examiner, Art Unit 2853